United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1894
                      ___________________________

   Javid Chaudhri, doing business as AJ Partnership; Arshad Chaudhri, doing
                          business as AJ Partnership

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

             State Auto Property & Casualty Insurance Company

                     lllllllllllllllllllllDefendant - Appellee

                    Hani Daifallah; Mohammed Daifallah

                           lllllllllllllllllllllDefendants
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                         Submitted: February 19, 2020
                           Filed: February 24, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
      In this diversity action, Javid and Arshad Chaudhri challenged the denial of
coverage for an insurance claim. They appeal the district court’s1 adverse grant of
summary judgment on their claims for breach of contract and vexatious refusal to pay.

       After careful review of the record and the parties’ arguments on appeal, we
conclude that the district court properly granted summary judgment. See Jackson v.
Reibold, 815 F.3d 1114, 1119 (8th Cir. 2016) (standard of review); Med. Protective
Co. v. Bubenik, 594 F.3d 1047, 1051 (8th Cir. 2010) (discussing Missouri law on
when an insurer may deny coverage under a cooperation provision); see also BSI
Constructors, Inc. v. Hartford Fire Ins. Co., 705 F.3d 330, 335 (8th Cir. 2013)
(concluding that Missouri precedent compelled that a vexatious-refusal claim must
fail because the insurer had no duty to cover loss at issue). Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-